Motion by a suspended attorney, whose period of suspension has expired, for reinstatement to the Bar, referred: (a) to the Committee on Character and Fitness of the Second Judicial District for investigation and report as to the applicant’s character and fitness and as to his activities and conduct since his suspension, and for the committee’s recommendation; and (b) to the District Attorney of Kings County, the petitioner in the prior disciplinary proceeding, for a statement with his comments and recommendation. The motion will be held in abeyance pending the filing of said report and statement. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.